DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Apr 2021 has been entered.
Information Disclosure Statement
3.	The Information Disclosure Statements (IDS) submitted 19 Feb 2018 has not been considered; all other IDS are considered.	
Status of Claims
4.	Claims 1 and 49 are currently amended.  Claims 2 – 4, 8, 9, 11 – 13, 44 – 47, 50, 52 – 55, 57, 61, 62, 64 – 66 and 81 were previously presented.  Claims 5 – 7, 10, 14 – 43, 48, 51, 56, 58 – 60, 63 and 67 - 80 are cancelled.  Still pending and being examined 
Response to Amendment / Arguments
5.	Claims previously rejected under 35 U.S.C. 112(a), first paragraph, reciting, “a mobile device including…the identity verification function”, were amended to overcome the rejections.  
Claims previously rejected under 35 U.S.C. 112(a), first paragraph, reciting, “one or more physical items…in a first location that cannot be wirelessly read”, rejections are withdrawn. 
Claims previously rejected under 35 U.S.C. 112(a), first paragraph, reciting, “wherein the open registry enables… the unique identifiers to the registry without uploading identifying data…”, rejections are withdrawn. 
Claims previously rejected under 35 U.S.C. 112(b), second paragraph, reciting, element(s) not part of the system, were amended to overcome the rejections.  
Claims 1, 4, 8, 9, 11, 12, 44, 49, 50, 55, 61, 62, 64 and 65 previously rejected under 35 U.S.C. 112(b), second paragraph, [UltimatePointer; and/or Rembrandt Data], rejections are withdrawn.
Claims previously rejected under 35 U.S.C. 112(b), second paragraph, insufficient antecedent basis, were either amended to overcome the rejection(s) or rejection(s) are withdrawn.
6.	Applicant's arguments filed 26 Sep 2020 have been fully considered but they are not persuasive.
7.	In response to the argument “it is well known…that it is impossible to store two
different data items…in the same location within a memory because the second item would overwrite the first item” because “one skilled in the art would understand that they must be stored in different locations within the memory”, the Examiner respectfully disagrees.  The claims recite, “memory storing...in a first location that cannot be wirelessly read and…in a second location that can be wirelessly read”.  The Applicant’s Specification details, “circuit 206 is able to store a unique identifier and a private key…The private key is secret and cannot be read or extracted from the tag 103…In contrast, the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104” [0027].  The specification does not detail storing the private key and unique identifier within different locations and/or the memory being partitioned (ie. secure and non-secure).	 
8.	In response to the argument that ENGELS et al.in view of Sriram et al. does not teach “wherein the open registry is a blockchain including a history of custodianship of the items and, upon authentication of one of the items by the application of the reader device, the processor of reader device automatically accesses and presents the network accessible location [and the history of custodianship of the item] to a user
on the mobile device, and further wherein the network accessible location is a website related to the item including information about the item that cannot be accessed until the item has been authenticated, and further wherein the open registry stores the history of custodianship on the blockchain by adding a timestamp and custody data of the one of the items” because Engles only describes “1) that an item can be posted for sale on a website by a seller, which is not function of the application much less specifically an automatic accessing and presenting of a website associated with the item on the blockchain by the application upon authentication of the item; and 2) that in response
to a user request (i.e. not automatically) an authentication tag/barcode/certificate can be
transmitted to a purchaser, which is not the accessing and presenting of a website, much less that the application automatically accesses and presents a website associated with the item on a blockchain upon authentication of the item by the device as claimed”, the Examiner respectfully disagrees.
	ENGLES et al. teaches recording item information including tagging data (e.g. a manufacturer, dealer, repair provider, etc.), optional data (e.g. serial number, make model, manufacturing date, maintenance history etc.) and/or item identifiers and presenting the data to the user upon authentication.  Sriram et al. teaches presenting the network accessible location to a user via a mobile device.
Therefore, ENGLES et al. teaches an open registry storing the unique identifier, item information, a network accessible location and a public key of each of the items, wherein the public key is associated with the private key stored on the identity tag coupled to the item [Fig. 1, Elements 151, 164, 152, 170; 0057; 0066; 0067; 0120; 0125; 0126; 0146], upon authentication of one of the items, by the identity verification function of the mobile device, the processor of the mobile device automatically accesses and presents the network accessible location to a user on the mobile device [0085; 0087; 0096; 0187 – 0189; 0194; 0198; 0199; 0204].  Sriram et al. teaches further wherein the network accessible location is a website related to the item including information about the item that cannot be accessed until the item has been authenticated [0036; 0037; 0076; 0091 – 0094; 0115; 0120]; and wherein the open registry is a blockchain [0028 – 0029; 0038; 0041]. 
In response to the argument that ENGELS et al.in view of Sriram et al. does not teach wherein the private key is generated by the identity tag, the Examiner respectfully disagrees.  First the Examiner notes, the language is not support by the specification.  The Applicant’s Specification details, “Specifically, the circuit 206 is able to store…a private key…The private key is an encryption key that is associated with a corresponding public key…such that…digital signatures generated by the private key are only able to be validated using the public key” [0027]; “a registrant uploads one or more pairs of public keys…to the open registry…The public keys correspond to the private keys stored in the tags…” [0039].  Applicant should specifically point out the support for the limitation (MPEP 2163.06 I).  During examination, the claim is being interpreted as follow: Applicant’s Specification [¶0027; 0039]. Therefore, the claims are examined in light of the specification, and ENGELS et al. teaches wherein the private key is generated by the identity tag [0072; 0124; 0194; 0195].
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1 – 4, 8, 9, 11 – 13, 44, 46, 47, 49, 50, 52 – 55, 57, 61, 62, 64 – 66 and 81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
11.	Broader Than Spec
Claim 1 recites, “memory storing...in a first location that cannot be wirelessly read and…in a second location that can be wirelessly read ”.  The Applicant’s Specification details, “circuit 206 is able to store a unique identifier and a private key…The private key is secret and cannot be read or extracted from the tag 103…In contrast, the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104” [0027].  The specification does not detail storing the private key and unique identifier within a first or second location.  Claim 49 recites similar language.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318 (Fed. Cir. 2011).  
Dependent Claims 2 – 4, 8, 9, 11 – 13, 44, 46, 47, 50, 52 – 55, 57, 61, 62, 64 – 66 and 81 are also rejected as each depends from either Claim 1 or 49.
Claims 44 recites, wherein the private key is generated by the identity tag.  The Applicant’s Specification details, “Specifically, the circuit 206 is able to store…a private key…The private key is an encryption key that is associated with a corresponding public key…such that…digital signatures generated by the private key are only able to be validated using the public key” [0027]; “a registrant uploads one or more pairs of public keys…to the open registry…The public keys correspond to the private keys stored in the tags…” [0039]. The specification only details the keys corresponds to each other [0027; 0039] and the private key being used to authenticate the item via a challenge massage  [0027].  The specification is silent to the keys being created and/or generated by the identify tag.  Also, specifically, silent to the how the private key is created and/or generated in general.  The specification details, “digital signatures generated by the private key” [0027].  Therefore, the specification does not detail “the private key being generated by the identity tag”.  Claim 50 recites similar language.  
Applicant should specifically point out the support for the limitation (MPEP 2163.06 I).  During examination, the claim is being interpreted as follow: Applicant’s Specification [¶0027; 0039]. 
-4-PATENTAttorney Docket No.: CHRON-00100Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
.

13.	Claims 3 – 5, 8 ,9 ,11 - 13, 47, 54 - 57, 61, 62 and 64 - 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ENGELS et al. (US 2015/0134552 A1) in view of Sriram et al. (US 2016/0253622 A1).
Regarding Claim 1, ENGELS et al. teaches 
a network accessible location [Fig. 1, Element 152; 0057]; 
one or more physical items each having an identity tag coupled to the item [0009; 0045; 0046; 0049; 0113; 0223; 0235; 0251; 0287; 0288], the identity tags each having a memory storing a private key in a first location that cannot be wirelessly read and storing a unique identifier in a second location that can be wirelessly read [0048; 0124];
a mobile device including a reader a processor and a memory [0053; 0096] storing an application [0053; 0096; 0097] wherein the reader wirelessly reads the unique identifier from one or more of the identity tags when proximate to the one or more of the tags [0053; 0096; 0100; 0114; 0200; 0201; 0202; 0205; 0207; 0214; 0215] and the processor executes the application to authenticate the physical items [0187 – 0189; 0201 - 204]:
generating and transmitting a challenge message to the identity tag [0068; 0123; 0264]; 
transmitting the unique identifier to an open registry [0124; 0125; 0264] and accessing a public key associated with the unique identifier from the registry [0126 - 0129];
receiving a digital signature from the identity tag [0045; 0048; 0124; 0128]; and
authenticating the item by determining if the digital signature was generated by the private key stored in the identity tag using the accessed public key [0128 - 0130; 0150; 0154];
an open registry storing the unique identifier, item information, a network accessible location and a public key of each of the items, wherein the public key is associated with the private key stored on the identity tag coupled to the item [0066; 0067; 0120; 0125; 0126; 0146], upon authentication of one of the items, by the application of the mobile device, the processor of the mobile device automatically accesses and presents the network accessible location to a user on the mobile device [0085; 0087; 0096; 0187 – 0189; 0194; 0198; 0199; 0204], but does not explicitly teach further wherein the network accessible location is a website related to the item including information about the item that cannot be accessed until the item has been authenticated; wherein the open registry is a blockchain.
However, Sriram et al. teaches 
further wherein the network accessible location is a website related to the item including information about the item that cannot be accessed until the item has been authenticated [0036; 0037; 0076; 0091 – 0094; 0115; 0120]; 
wherein the open registry is a blockchain [0028 – 0029; 0038; 0041].  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of ENGELS et al. with Sriram et al. for the purpose of facilitating the tracking and distribution of records.
Regarding Claims 2 and 53, ENGELS et al. in view of Sriram et al. teaches the invention in Claims 1 and 49.   ENGELS et al.  continue to teach wherein the open registry records the item information including a history of custodianship that comprises multiple proof of custody events for a single custodian and a sequence of custodial transactions between pairs of custodians that transferred custody the item between the pairs [Abstract; 0056; 0058 – 0060; 0063; 0064].
Regarding Claims 44 and 50, ENGELS et al. in view of Sriram et al. teaches the invention in Claims 1 and 49.  ENGELS et al. continues to teach wherein the private key is generated by the identity tag [0072; 0124; 0194; 0195].
Regarding Claims 46 and 52, ENGELS et al. in view of Sriram et al. teaches the invention in Claims 1 and 49.  ENGELS et al. continues to teach wherein the mobile device is one of the group comprising a mobile phone and an identity of things (IoT) device [0053; 0096; 0124; 0199; 0257].
Regarding Claim 49, ENGELS et al. teaches 
a network accessible location [Fig. 1, Element 152; 0057];  
one or more items each having an identity tag coupled to the item [0009; 0045; 0046; 0049; 0113; 0223; 0235; 0251; 0287; 0288], the identity tags each having a memory storing a private key in a first location that cannot be wirelessly read and storing a unique identifier in a second location that can be wirelessly read [0048; 0124];
a reader device including a wireless reader, a processor and a memory storing an application, wherein the reader wirelessly reads the unique identifier from one or more of the identity tags when proximate to the one or more of the tags [0053; 0096; 0097; 0053; 0096; 0100; 0114; 0202] and the processor executes the application to authenticates the physical items by, upon reading the unique identifier of the identity tag of one of the items [0187 – 0189; 0201 - 0201]:
generating and transmitting a challenge message to the identity tag [0068; 0123; 0264]; 
transmitting the unique identifier to the registry [0124; 0125; 0264] and accessing a public key associated with the unique identifier from the registry [0126 - 0129];
receiving a digital signature from the identity tag [0045; 0048; 0124; 0128]; and
authenticating the item by determining if the digital signature was generated by the private key stored in the identity tag using the accessed public key [0128 - 0130; 0150; 0154];
an open registry storing the unique identifier, item information and a public key of each of the items, wherein the public key is associated with the private key stored on the identity tag coupled to the item [0067; 0120; 0125; 0126; 0146], including a history of custodianship of the items [Abstract; 0056; 0058 – 0060; 0063; 0064], upon authentication of one of the items by the application of the reader device, the processor of reader the reader device automatically accesses and presents the network accessible location to a user on the mobile device [00187 – 0189; 0194; 0198], , and further wherein the open registry stores the history of custodianship adding a timestamp and custody data of the one of the items [0065; 0072; 0103; 0104; 0146; 0186; 0188; 0189], but does not explicitly teach further wherein the network accessible location is a website related to the item including information about the item that cannot be accessed until the item has been authenticated; and wherein the open registry is a blockchain.  
However, Sriram et al. teaches 
wherein the network accessible location is a website related to the item including information about the item that cannot be accessed until the item has been authenticated [0036; 0037; 0076; 0091 – 0094; 0115; 0120];
wherein the open registry is a blockchain [0028 – 0029; 0038; 0041].
Regarding Claims 81, ENGELS et al. in view of Sriram et al. teaches the invention in Claims 1.  ENGELS et al. continues to teach wherein the open registry further comprises a smart contract, an application server or a database [0064].
14.	Claims 3 – 4, 8 ,9 ,11 - 13, 47, 54, 55, 57, 61, 62 and 64 - 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ENGELS et al. in view of Sriram et al. in further view of view of Williams (US 2014/0108258 A1).
	Regarding Claims 3 and 54, ENGELS et al. in view of Sriram et al. teaches the invention in Claims 1 and 49.  Engels et al. continues to teach wherein the open registry enables each of a plurality of entities to upload one or more of the public keys and the unique identifiers to the registry [0067; 0072; 0102; 0107; 0109].  ENGELS et al. in view of Sriram et al. does not explicitly teach without uploading identifying data the open registry does not present data indicating which of the entities uploaded the public keys or the unique identifiers.
	However, Williams teaches without uploading identifying data the open registry does not present data indicating which of the entities uploaded the public keys or the unique identifiers [0061; 0074; 0079].  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of ENGELS et al. with Sriram et al. in further view of Williams for the purpose of facilitating anonymous exchange of data [Abstract; 0058]. 
	Regarding Claims 4 and 55, ENGELS et al. in view of Sriram et al. in further view of Williams teaches the invention above.  ENGELS et al. continues to teach wherein the open registry enables each of the entities to upload and associate the network accessible location with at least one of the one or more of the public keys and the unique identifiers uploaded by the entity to the registry [0054 - 0056; 0120; 0146].
Regarding Claims 8 and 61, ENGELS et al. in view of Sriram et al. in further view of Williams teaches in Claims 4 and 55.  ENGELS continues to teach
digitally sign the challenge message by generating the digital signature based on the private key stored in the identity tag [0048; 0130; 0124]; and
transmit the digital signature to the mobile device [0124; 0191; 0303].
Regarding Claims 9 and 62, ENGELS et al. in view of Sriram et al. in further view of Williams teaches the above.  ENGELS continues to teach
retrieves from the registry one of the public keys stored on the registry is associated with the unique identifier [0125; 0126]; and
transmit the one of the public keys to the mobile device [0126; 0129; 0130].
Regarding Claims 11 and 64, ENGELS et al. in view of Sriram et al. in further view of Williams teaches the invention above.  ENGELS et al. continues to teach wherein the tag is made of a tamperproof fastener that is physically coupled with a wireless signal receiving/transmitting circuit enveloped by a single contiguous plastic shell [0049; 0050].-3 -PATENTAttorney Docket No.: CHRON-00100
Regarding Claims 12 and 65, ENGELS et al. in view of Sriram et al. in further view of Williams teaches the invention in Claims 9 and 62.  ENGELS et al. continues to teach wherein the tag is made of a wireless signal receiving/transmitting circuit stitched within a label of the item [0049; 0054; 0220].
Regarding Claims 13 and 66, ENGELS et al. in view of Sriram et al. in further view of Williams teaches the invention in Claims 9 and 62.  ENGELS et al. continues to teach wherein the tag is integrated in an identity of things (IoT) device in the form of a circuitry board, microchip, firmware or software [0043; 0161].
Regarding Claims 47 and 57, ENGELS et al. in view of Sriram et al. in further view of Williams teaches the invention in Claims 4 and 55.  ENGELS et al. continues to teach wherein the challenge message comprises a random string of bytes [0103; 0195; 0306].
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3699  

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685